Citation Nr: 1208444	
Decision Date: 03/05/12    Archive Date: 03/16/12	

DOCKET NO.  06-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 13, 2003, for the grant of service connection for degenerative joint disease (DJD) and internal derangement of the left knee.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from October 1964 to October 1968.  

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a rating decision of the VARO in Winston-Salem, North Carolina.  These issues were remanded for further development in August 2010.  Some development has been accomplished and the matter has been returned to the Board.

The claim with regard to peripheral neuropathy of the lower extremities is the subject of a Remand at the end of the decision below and this portion of the case is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a decision dated in October 1980, the Board denied entitlement to service connection for a left knee disability.  It was held that there was no chronic left knee pathology in service and that arthritis of the knee was first shown many years after service.  This decision is final.

2.  The Veteran's claim for entitlement to service connection for a left knee disability was received on November 13, 2003.  

3.  Service connection for left knee pathology was subsequently granted on the basis of new and material evidence (not service medical records).  It was held that the knee pathology was secondary to service connected ankle disorders.



CONCLUSION OF LAW

The criteria for an effective date prior to November 13, 2003, for the grant of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011).  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2011).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3), that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  

The record shows that in various letters, including one dated September 2010, the Veteran was informed as to what the evidence had to show to support his claim for an earlier effective date.  He was told how VA would help him obtain evidence for his appeal and how he could help.  

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and private and VA medical records.  The record includes a statement dated December 15, 2011, from the Veteran and his representative indicating that they had no additional evidence regarding the appeal and asked the Board to proceed with adjudication of the appeal.  Therefore, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim for an earlier effective date, and this issue is therefore ready to be considered on the merits.  

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award of disability compensation is fixed in accordance with the facts found, but generally cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a).  The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Where benefits are awarded on the basis of new and material evidence, other than service medical records, received after a final disallowance, the effective date will be the date of the receipt of the new claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q),(r).

In this case, the claim for entitlement to service connection for a left knee disability that was granted was a statement in support of claim (VA Form 21-4138) received on November 13, 2003, in which the Veteran requested that VA "reevaluate" my..."left knee condition."  He stated that the left knee and his right ankle had worsened to the point where it was difficult for him to function.  

The Veteran asserts that he initially filed a claim for a left knee disability in October 1979 and he argues that benefits should be made effective since that time.  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1 (p); 3.155 (2010).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155 (a).  

In this case, the Veteran was discharged from service in October 1968.  His initial claim for service connection for left knee disability was received more than a year after discharge from service.  Consequently, the effective date would be the date of receipt of the claim, or the date entitlement arose, whichever is later.  The record reflects his initial claim for service connection was received in October 1979.  He submitted lay statements to help support his claim for service connection.  The claim was denied by rating decision dated in October 1979.  The evidence was developed and by decision dated October 24, 1980, service connection for a left knee disability was denied by the Board.  The Veteran was notified of the decision by communication dated that same month.  It was held that a chronic left knee disorder was not shown in service and that arthritis of the left knee was first shown many years after service.  That decision is final.

A thorough review of the record reveals no reference to a left knee disability thereafter until the statement in support of claim was received on November 13, 2003.  At that time the Veteran asked that VA "reevaluate" his left knee condition.  There are absolutely no documents, statements, referring to a left knee disability from the time of the Board denial action in October 1980 and the communication received from the Veteran in November 2003.  In other words, there is no evidence in the record between the time of the Board denial action in October 1980 and the receipt of the request to reopen received in November 2003 indicating an attempt to seek benefits.  Thus, the November 2003 claim was an application to reopen a previously-denied claim.  When granting service connection for disability in response to an application to reopen a claim that had been previously denied, VA cannot assign an effective date earlier than the date of the receipt of the petition to reopen.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q), (r).  See also Jones v. Shinseki, 619 F. 3d 1368, 1371 (Fed. Cir. 2010) (citing 38 U.S.C.A. § 5110 (a); Adams v. Shinseki, 568 F. 3d 956, 960 (Fed. Cir. 2009)) ("for an award based on a claim reopened after final adjudication, the effective date is typically the date that the request to reopen was filed").  

While there are exceptions to this rule, such as when compensation is awarded pursuant to a liberalizing VA law or administrative issue, neither the Veteran nor his representative has claimed, and the evidence does not show, that any such exception is applicable in the present case.  Consequently, the Veteran's application to reopen his claim for entitlement to service connection for a left knee disability was received on November 14, 2003, a prior claim for service connection for a left knee disability was finally denied by the Board in October 1980, and there is no evidence of any type between these dates constituting a formal or informal claim for entitlement to service connection for a left knee disability.  The RO correctly assigned an effective date of November 13, 2003, for the grant of entitlement to service connection for left knee disability and an earlier effective date is not warranted.  


ORDER

Entitlement to an effective date earlier than November 13, 2003, for a grant of service connection for left knee disability is denied.  


REMAND

When the case was previously before the Board in August 2010, it was noted that the issues of issue of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the lower extremities on a secondary basis had been raised by the Veteran's representative.  These issues were not adjudicated by the RO.  Accordingly, the Board deferred consideration of the claim for service connection for peripheral neuropathy of the lower extremities until such time as the claim for service connection for diabetes mellitus was ready for adjudication.  Since that time, received in March 2011, was a statement dated that month from a physician who indicated that the Veteran had diabetes mellitus that was manageable by restrictive diet only.  The physician also referred to complications that included peripheral sensory neuropathy.  The RO has not had the opportunity to consider this evidence or adjudicate this intertwined issue. 

Accordingly, the issue of entitlement to service connection for peripheral neuropathy of the lower extremities is REMANDED to the RO for the following:  

The RO should adjudicate the intertwined issue of entitlement to service connection for diabetes mellitus to include peripheral neuropathy of the lower extremities.  To the extent the benefits sought on the issue of service connection for peripheral neuropathy of the lower extremities is not granted a supplemental statement of the case should be issued and that matter returned to the Board in accordance with applicable procedures.  If service connection is denied for diabetes and peripheral neuropathy, appropriate notice should be provided, and the appeal developed by the parties in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


